DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 01/29/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5 are rejected under 35 U.S.C 103 as being unpatentable over Barauna (US Pub 2013/0016540), in view of Kutschak et al. (US Pub 2015/0372585, referred as Kutschak from here forth).
Regarding claim 1, Barauna teaches (Fig. 1-2) a power converter comprising: first (positive power supply line 10) and second terminals (negative power supply terminal 11) of application of an input signal (AC source 1 is passed thru rectifier 4 to output DC signal into the inverter, Para 27-31); a power storage capacitor (bus capacitor Cbus, para 27-31) having first (Cbus one end connected to 10) and second electrodes (Cbus other end connected to 11) respectively coupled to the first (10) and second (11) terminals of application of the input signal via a current-limiting element (limiting resistor RL, para 30); at least one normally-on transistor (Inverter module comprising switches T1-T6); a power supply circuit  (auxiliary power supply system AUX, para 36-39) capable of generating a signal (signal A) for powering a circuit (Fig, 2 shows detail of grid control device CT1-CT6, which controls respective inverter switches T1-T6) for controlling said at least one normally-on transistor (grid control device CT1-CT6, which controls respective inverter switches T1-T6); and …coupling first (SW1 is off, it’s one end connected to AUX, through 1st positive input signal terminal 10; and SW1 is on, it’s other end connected to AUX, through 2nd st positive input signal terminal 10; and SW1 is on, it’s other end connected to AUX, through 2nd negative input signal terminal 11) input terminals of the power supply circuit (AUX) respectively to the first (10) and second (11) terminals of application of the input signal, upstream (upstream portion is connected to DC power supply bus lines 10-11, Para 9-16, 26 and claim 1) of the current-limiting element (RL) and, …, connect the storage capacitor (Cbus), downstream (downstream portion is connected to output phases U-W, Para 9-16, 26 and claim 1) of the current-limiting element (RL).
However, Barauna fails to teach a switch configurable to, in a first configuration, couple first and second input terminals of the power supply circuit respectively to the first and second terminals of application of the input signal, upstream of the current-limiting element and, in a second configuration, connect the first and second input terminals of the power supply circuit respectively to the first and second electrodes of the storage capacitor, downstream of the current-limiting element .
However, Kutschak teaches (Fig, 2 and 4, Para 25-39) a switch (K1-K2) configurable to, in a first configuration, couple first and second input terminals of the power supply circuit (biasing circuit 112) respectively to the first (130) and second (132) terminals of application of the input signal (V_in), upstream (Fig. 4, shows detail of 102 and 104- DC signal passed thru, when K2 is on, connecting C3 and D1-D4) of the current-limiting element (R_rush) and, in a second configuration, connect the first and second input terminals of the power supply circuit (biasing circuit 112) respectively to the first and second electrodes of the storage capacitor (C2), downstream (Fig. 4, shows detail of 102 and 104- when K1 is on, protecting C2, using R_r1 and R_r2) of the current-limiting element (R_rush).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Barauna’s power converter to include a switch for two different configuration to control the power supply circuit with respective two input signals or two terminals of the storage capacitor, as disclosed by Kutschak, as doing so would have provided an improves start-up sequence of the converter, while controlling in-rush current, as taught by Kutschak (abstract).
Regarding claim 4, Barauna teaches the input signal applied to the first (10) and second (11) input terminals of the converter is an AC voltage (1).
claim 5, Barauna teaches the current-limiting element comprises an inrush current limiting resistor (RL).
Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Barauna (US Pub 2013/0016540), in view of Kutschak (US Pub 2015/0372585) and Youm et al. (US Pat 6956751, referred as Youm from here forth).
Regarding claim 6, Barauna and Kutschak collectively fail to teach the switch (180) comprises a double-throw electromechanical relay.
However, Youm teaches (Fig. 2, col. 4 L53-col. 5 L42) switch (19) comprises a double-throw electromechanical relay (col. 7 L18-25).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Barauna and Ktschak’s power converter to include the switch using a double-throw electromechanical relay, as disclosed by Youm, as doing so would have improved in reducing the size of overall circuit and production cost, while providing simultaneous connection between respective elements and enhancing quick response time, as taught by Youm (col. 3 L40-52, col. 2 L36-40 and abstract).
7. 	Claims 7-10 are rejected under 35 U.S.C 103 as being unpatentable over Barauna (US Pub 2013/0016540), in view of Kutschak (US Pub 2015/0372585), Sun et al. (US Pub 2019/0348833, referred as Sun from here forth).
Regarding claim 7, Barauna and Kutschak collectively fail to teach an AC/DC conversion stage comprising a first controlled bridge comprising a first branch comprising first and second normally-on transistors in series between the first and second electrodes of the storage capacitor and, in parallel with the first branch, a second branch comprising first and second switches in series between the first and second electrodes of the storage capacitor, the junction point of the first and second normally-on transistors of the first branch and the junction point of the first and second switches of the second branch being respectively coupled to the first and second  terminals of application of the input voltage of the converter via the current limiting-element .
However, Sun teaches (Fig. 7, para 75-76, 91-101) an AC/DC conversion stage (701 comprising full bridge) comprising a first controlled bridge comprising a first branch (Q11, Q12) comprising first (using Q11) and second (using Q12) normally-on transistors in series between the first and second electrodes of the storage capacitor (C1) and, in parallel with the first branch (Q11, Q12), a second branch(Q13, Q14) comprising first (Q13) and second (Q14) switches in series between the first and second electrodes of the storage capacitor (C1), the junction point (midpoint between Q11 and Q12) of the first (Q11) and second (Q12) normally-on transistors of the first branch 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have an AC/DC conversion stage, as disclosed by Yan, as doing so would have provided an improved protection against in-rush current for a high-power on-board charger under harsh AC power supply environment, as taught by Sun (Para 7-8 and abstract).
Regarding claim 8, Barauna and Kutschak collectively fail to teach a DC/DC conversion stage (150) comprising a second controlled bridge comprising a first branch comprising third (K3) and fourth (K4) normally-on transistors in series between the first and second electrodes of the storage capacitor (CBUS) and, in parallel with the first branch, a second branch comprising fifth (K5) and sixth (K6) normally-on transistors in series between the first and second electrodes of the storage capacitor (CBUS).
However, Sun teaches (Fig. 7, para 75-76, 91-101) a DC/DC conversion stage (703 showing two phase, where upper phase used to explain connection) comprising a second controlled bridge (Q31-Q34) comprising a first branch (Q31, Q32) comprising third (Q31) and fourth (Q32) normally-on transistors in series between the first and second electrodes of the storage capacitor (C1) and, in parallel with the first branch (Q31, Q32), a second branch (Q33, Q34) comprising fifth (Q33) and sixth (Q34) normally-on transistors in series between the first and second electrodes of the storage capacitor (C1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have an DC/DC conversion stage, as disclosed by Yan, as doing so would have provided an improved protection against in-rush current for a high-power on-board charger under harsh AC power supply environment, as taught by Sun (Para 7-8 and abstract).
Regarding claim 9, Barauna and Kutschak collectively fail to teach DC/DC conversion stage further comprises a transformer comprising a primary winding comprising first and second ends respectively coupled to the junction point of the third and fourth normally-on transistors of the first branch of the second bridge and to the junction point of the fifth and sixth normally-on transistors of the second branch of the second bridge, via a resonant circuit.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have an DC/DC conversion stage, as disclosed by Yan, as doing so would have provided an improved protection against in-rush current for a high-power on-board charger under harsh AC power supply environment, as taught by Sun (Para 7-8 and abstract).
Regarding claim 10, Barauna and Kutschak collectively fail to teach the transformer of the DC/DC conversion stage further comprises a secondary winding comprising first and second ends respectively coupled to first and second output terminals of the converter via a rectifying diode bridge.
However, Sun teaches (Fig. 7, para 75-76, 91-101) the transformer (DC/DC converter 703 showing two phase, where upper phase used to explain connection; transformer in 703 is used for respective phase connection, each transformer comprising primary and secondary winding) of the DC/DC conversion stage (703) further comprises a secondary winding comprising first and second ends respectively coupled to first and second output terminals (two output terminals of load 706 is connected to 703’s output) of the converter via a rectifying diode bridge (Q41-Q44).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have an DC/DC conversion stage, as disclosed by Yan, as doing so would have provided an improved protection against in-rush current for a high-power on-board charger under harsh AC power supply environment, as taught by Sun (Para 7-8 and abstract).
8. 	Claims 11-13 are rejected under 35 U.S.C 103 as being unpatentable over Barauna (US Pub 2013/0016540), in view of Kutschak (US Pub 2015/0372585), Heeringa (US Pat 5847940) and Ivankovic et al. (US Pub 2017/0222561, referred as Ivankovic from here forth).
claim 11, Barauna teaches the power supply circuit (AUX) supplying the signal for powering the control circuit (3) of said at least one normally-on transistor (Inverter module comprising switches T1-T6).
However, Barauna and Kutschak collectively fail to teach the power supply circuit is a self-oscillating circuit comprising a transformer comprising a primary winding series-coupled with a switching transistor, at least one first secondary winding supplying the signal for powering load side control circuit, and a second secondary winding supplying a signal for controlling the switching transistor.
However, Heeringa teaches (Fig. 11, abstract) the power supply circuit (Fig. 11)) is a self-oscillating circuit comprising a transformer (using W1, W2, col. 1 L5-22 shows old and established use of a transformer for such sel-oscillating circuit) comprising a primary winding (W1) series-coupled with a switching transistor (T1), at least one first secondary winding (W2) supplying the signal for powering load side control circuit (CU), and …supplying a signal for controlling the switching transistor (T1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Barauna and Kutschak power supply circuit being a self-oscillating circuit and to include other element connection of transformer and switch for powering the load side control circuit, as disclosed by Heeringa, as doing so would have protected the load circuit from overvoltage incident, stabilization, while allowing an accurate dosing of the current pass while slow charging, as taught by Heeringa (abstract).
However, Barauna, Kutschak and Heeringa collectively fail to teach a second secondary winding supplying a signal for controlling the switching transistor.
However, Ivankovic teaches (Fig. 1, 18-19 and 23) a second secondary winding (173 is an auxiliary, in another word second secondary winding of transformer T0, in the power supply circuit 100) supplying a signal for controlling the switching transistor (connected between M1 and M2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Barauna, Kutschak and Heeringa’s power supply circuit to include a second secondary winding to control the switching transistor, as disclosed by Ivankovic, as doing so would have provided reduced usage of external component to start up any other circuit (such as, control circuit of said at least one normally-on transistor) while maintaining local power supply, as taught by Ivankovic (Para 16 and abstract).
Regarding claim 12, However, Barauna and Kutschak collectively fail to teach the power supply circuit further comprises a rectifying diode bridge comprising first and second input nodes respectively coupled to the first 
However, Heeringa teaches (Fig. 11, abstract) the power supply circuit (Fig. 11) further comprises a rectifying diode bridge (D0) comprising first and second input nodes respectively coupled to the first (N4) and second (N5) input terminals of the power supply circuit, and first (one of the two output terminal of D0) and second (other end of the two output terminal of D0) output nodes respectively coupled to first and second ends of the series association of the primary winding (W1) of the transformer of the power supply circuit (Fig. 11) and of the switching transistor (T1’s one end is connected to D0’s one end terminal via ‘L1, N7, W1; other end of T1 and D0 are both connected to ground, where T1 is connected to ground via ‘T2 R3, B’ connection).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Barauna and Kutschak power supply circuit being a self-oscillating circuit and to include other element connection of diode bridge, transformer and switch for powering the load side control circuit, as disclosed by Heeringa, as doing so would have protected the load circuit from overvoltage incident, stabilization, while allowing an accurate dosing of the current pass while slow charging, as taught by Heeringa (abstract).
Regarding claim 13, However, Barauna and Kutschak collectively fail to teach the power supply circuit further comprises a smoothing capacitor in parallel with the series association of the primary winding of the transformer of the power supply circuit and of the switching transistor.
However, Heeringa teaches the power supply circuit (Fig. 11, abstract) further comprises a smoothing capacitor (C2, since one end of C2 is connected to one end of T1, where other end of both C2 and T1 are connected to ground) in parallel with the series association of the primary winding (W1) of the transformer of the power supply circuit and of the switching transistor (T1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Barauna and Kutschak power supply circuit being a self-oscillating circuit and to include other element connection of capacitor, diode bridge, transformer and switch for powering the load side control circuit, as disclosed by Heeringa, as doing so would have protected the load circuit from .
Allowable Subject Matter
9.  	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “during a converter starting phase: control the switch to the first configuration; when the voltage supplied by the power supply circuit is sufficient, block said at least one normally-on transistor; and then, when the voltage across the storage capacitor exceeds a first predetermined threshold, control the switch to the second configuration”.
Claim 3 is depending from claim 2. 
Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/22/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838